RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22-March-2021 has been entered.
This communication is responsive to the amendment filed 22-March-2021 with respect to application 16/239,773 filed 4-January-2019.  
Applicant has amended claims 1, 13, 14, 18, 22 and 23, and has cancelled claim 24.
Claims 1-5, 8-15 and 18-23 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement IDS#3 submitted on 26-March-2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-15, and 18-23 are rejected under 35 USC §103 as unpatentable over Uyeda et al. (United States Patent # US 9,024,759 B2), hereinafter Uyeda in view of Heimann (United States Patent Application Publication # US 2009/0107829 A1), and Koch (United States Patent # US 9,955,780 B2).
Consider claim 1:  An electronic lock, Uyeda discloses a wireless electromechanical lock [Title; Abstract; Fig. 1-2; Col. 2, 21-46], comprising:
a latch assembly having a latch housing and a bolt movable between an extended position and a retracted position; a latch assembly (104) comprising a housing an bolt (124) that moves between retracted and extended positions [Fig. 1, 2; Col. 3, 30-46; Col. 6, 58-67];
a controller connected to a circuit board, the circuit board being positioned within an interior cavity, the cavity being at least partially defined by the latch housing, a controller and a circuit board (PCB – 164) located within a cavity (154) in an exterior lock assembly (102) housing (174) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10], the controller being configured to electronically control movement of the bolt between the extended position and the retracted position; [Col. 3, 21-29];
an exposed conductive touch member, the conductive touch member being in electrical communication with the controller; a cylinder guard cover (108) 
an insulating arrangement positioned between the conductive touch member and the circuit board; an insulator (156) and O-ring (160) [Fig. 5; Col. 8, 56 to Col. 9, 10]; 
a conductive screw connecting the circuit board and the conductive touch member, wherein the conductive screw passes through an aperture in the insulating arrangement to connect the circuit board to the conductive touch member, Uyeda discloses that the guard cover (touch element) (108) is electrically connected to the PCB (164) through a conductive wave washer (166) as an example, or “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to the PCB….”  [Fig. 5; Col. 8, 56 to Col. 9, 10]; and
a housing at least partially surrounding the conductive touch member, a cylinder housing (172) at least surrounding a back portion (between the cylinder guard cover and the door surface when mounted) the housing being electrically isolated from the conductive touch member by at least a portion of the insulating arrangement; the guard cover and housing electrically isolated from one another by the insulator (156) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10].
Uyeda also specifically discloses that, in addition to use of the cylinder lock cover as a touch surface, any mechanical feature of the lockset, including but not 
Uyeda discloses a housing (172) adjacent to a guard housing (touch surface - 108) separated by an insulation element (156) and therefore the housing at least partially (along a rear side) surrounding the touch surface, according to a broad interpretation of “a housing at least partially surrounding the conductive touch member” as claim, but does not specifically teach this feature with respect to a narrower interpretation: “a housing at least partially surrounding an exposed portion of the conductive touch member” according to disclosed (but non-limited) embodiments of the invention.  This particular feature according to such interpretation was known in the art, however, and for example:
Heimann discloses a capacitive touch sensor [Title; Abstract; Fig 1-3; Para. 0008, 0010, 0024] and specifically disclosing a conductive touch element (20 and/or 24) connected electrically to a controller on a PCB (14) (through a conductive spring (18), insulating elements (26) (and light guide elements - 34) surrounding the touch elements acting as both insulation and a light pipe arrangement, and the insulating element further surrounded by a conductive panel (10), the panel surface forming an exposed portion of the appliance housing [Fig. 1-3; Para. 0025-0032].
Uyeda discloses that the guard cover (touch element) is electrically connected to the PCB through a conductive wave washer as an example, or that “….the conductive medium could be a conductive foam, conductive tape, conductive ….” but does not specifically disclose the connecting element to be a conductive screw which passes through a aperture in an insulating element. This was also known in the art and for example:
Koch discloses an operating device and method for an electrically adjustable table [Title; Abstract; Fig. 3; Col 1, 28-47; Col. 6; 41-50] and in particular an example in which a capacitive sensor (conducting surface –CS) is integrated into a table top as a laminate layer between a panel core (CM) and veneer or plastic coating (insulators –CT) and that a housing (HS), containing a circuit board (PCB) is mounted to the lower surface of the tabletop (TP) using a screw connection (SV) the screw establishing electrical connection between the conductive touch surface and the PCB [Fig. 7; Col. 7, 13-27].

    PNG
    media_image1.png
    284
    451
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) incorporate a touch switch structure with a conductive touch surface surrounded by an insulator, both surrounded by a conductive housing portion, and arranged such that a conductive 
Consider claim 2 and as applied to claim 1:  The electronic lock of claim 1, further comprising a plurality of seals for weather protection of the circuit board. Uyeda discloses an O-ring (160), corresponding groove and conductive wave washer (166) to maintain and seal the PCB [Fig. 3, 5; Col. 7, 59-Col. 8, 24].
Consider claim 3 and as applied to claim 1:  The electronic lock of claim 1, wherein the housing is isolated from the conductive touch member by at least one seal of the insulating arrangement. Uyeda discloses that the housing is isolated from the guard cover by an insulating element (156) and an air gap (186) [Fig. 5, 7; Col. 7, 59 to Col. 8, 2; Col. 8, 25-35].
Consider claim 4 and as applied to claim 1:  The electronic lock of claim 1, wherein the insulating arrangement includes a non-conductive translucent portion. 
Uyeda discloses a light pipe element (162) (translucent) made of polycarbonate (an insulator) [Fig. 5; Col. 8, 3-24].
Heimann discloses the use insulating elements (insulating element (26), opaque separating body (30) and light guide element (34)) which may perform a light pipe function] [Fig. 2-3; Para. 0034-0038].
Consider claim 5 and as applied to claim 4:  The electronic lock of claim 4, wherein the non-conductive translucent portion is co-molded Polycarbonate. Uyeda discloses the light pipe element may be made of polycarbonate PC-110 manufactured by Chi Mei corporation of Taiwan [Fig. 5; Col. 8, 15-18].
Consider claim 8 and as applied to claim 1:  The electronic lock of claim 1, wherein the interior cavity is defined by the insulating arrangement and the latch housing, and wherein the interior cavity is sealed. Ueda discloses a particular insulating element (156) and a translucent element (162) both made of polycarbonate material, and with the housing (172) defining a cavity (158) in which the PCB (164) is housed; and also an O-ring (160) and a conductive wave washer (or conductive foam) to seal the translucent portion and within the housing and guard cover [Fig. 2-3, 5, 7, 10, 13, 15; Col. 8, 3-24; Col. 8, 56 to Col. 9, 10].
Consider claim 9 and as applied to claim 8:  The electronic lock of claim 8, wherein the insulating arrangement includes a translucent portion and a first and a second seal, wherein the first seal is positioned between the conductive touch member and the translucent portion, and wherein the second seal is positioned between the translucent portion and the latch housing. Uyeda discloses that the insulating arrangement includes the translucent portion (162) and a first (O-ring - 160) and a second seal, wherein the first seal is positioned between the conductive touch member and the translucent portion, and wherein the second seal (wave washer or conductive foam - 166) is positioned between the translucent portion and the housing (172) [Fig. 3-5; Col. 8, 56 to Col. 9, 10].
Consider claim 10 and as applied to claim 9:  The electronic lock of claim 9, wherein the insulating arrangement further comprises a third seal positioned between the translucent portion and the latch housing. Uyeda also discloses a third seal (156) (wherein the insulator also functions as a cavity boundary and seal) positioned between the translucent portion and the housing (172) [Fig. 4-5].
Consider claim 11 and as applied to claim 1:  The electronic lock of claim 1, wherein the controller is configured to electronically control movement of the bolt between the extended position and the retracted position based on a touch input received at the conductive touch member. Uyeda also discloses that the controller is configured to electronically control movement of the bolt between the extended position and the retracted position based on a touch input received at the conductive touch member [Col 3, lines 20-46].
Consider claim 12 and as applied to claim 1:  The electronic lock of claim 1, wherein the housing that is electrically isolated from the conductive touch member is circular. Uyeda also discloses that both the guard cover (108) (touch member) and housing (172) have an essentially circular footprint (with respect to the door mount), the guard cover and housing separated (isolated by the insulating element (156) and air gap (186) [Fig. 1, 3-7, 12; Col. 4, 5-17, 26-28].
Consider claim 13 and as applied to claim 1:  The electronic lock of claim 1, wherein the housing that is electrically isolated from the conductive touch member is rectangular.
Uyeda shows all the features described, supra, but does not show wherein the housing that electrically isolated from the conductive touch member is generally rectangular. It would be obvious to one of ordinary skill art in the absence of criticality to form the shape of the conductive touch member in the shape of a rectangle, or any other shape, as a mere design choice.
Heimann, for example, discloses one or more touch members embedded within an appliance [top or front] panel (10) where such panel is one face of a housing, and where the panel as shown is rectangular in shape [Fig. 1-3; Para. 0024-0027].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to embed conductive touch member regions within, but insulated from a conductive surface of a housing, and where the housing conductive surface may be rectangular as taught by Heimann, and applied to a wireless electronic lock as taught by Uyeda and as modified by Heimann and Koch, such that isolated/insulated regions on an exposed lock housing act as one or more touch sensors, and where the particular shape of 
Consider claim 14:  An electronic lock, Uyeda discloses a wireless electromechanical lock [Title; Abstract; Fig. 1-2; Col. 2, 21-46], comprising:
a latch assembly having a latch housing and a bolt movable between an extended position and a retracted position; a latch assembly (104) comprising a housing an bolt (124) that moves between retracted and extended positions [Fig. 1, 2; Col. 3, 30-46; Col. 6, 58-67];
a controller connected to a circuit board, the circuit board being positioned within an interior cavity, the cavity being at least partially defined by the latch housing, a controller and a circuit board (PCB – 164) located within a cavity (154) in an exterior lock assembly (102) housing (174) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10], the controller being configured to electronically control movement of the bolt between the extended position and the retracted position; [Col. 3, 21-29];
an exposed conductive touch member, the conductive touch member being in electrical communication with the controller; a cylinder guard cover (108) which acts as a touch surface and connected (electrical communication) to the PCB and touch control circuits through a wave washer or other conductive connection [Fig. 5,; Col. 3, 12-29; Col. 8, 56 to Col. 9, 10];
an insulating arrangement positioned between the conductive touch member and the circuit board, an insulator (156) and air gap (186) disposed between the cover guard (108) housing (172) and PCB (164), the insulator made of  the insulating arrangement including a translucent portion configured to transmit light and at least one seal, and a translucent portion (162) also made of polycarbonate PC-110 and acting as a light pipe, disposed between a front cover (118), cover guard and the PCB, and comprising an O-ring seal (160) [Fig. 3, 5; Col. 8, 3-24], the translucent portion at least partially defining the interior cavity, the PCB within a cavity (158) formed at least in part by the translucent portion and insulating portion [Fig. 3, 5, 7] wherein the translucent portion is at least partially exposed adjacent the touch member, [Fig. 4-5] wherein the at least one seal is positioned between at least one of the translucent portion and the latch housing and the translucent portion and the touch member to seal the interior cavity; an O-ring (160) and a conductive wave washer (or conductive foam) to seal the translucent portion and within the housing and guard cover [Fig. 2, 5, 7, 10, 13, 15; Col. 8, 56 to Col. 9, 10]; 
a conductive screw connecting the circuit board and the conductive touch member, wherein the conductive screw passes through an aperture in the insulating arrangement to connect the circuit board to the conductive touch member, Uyeda discloses that the guard cover (touch element) (108) is electrically connected to the PCB (164) through a conductive wave washer (166) as an example, or “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to the PCB….”  [Fig. 5; Col. 8, 56 to Col. 9, 10]; and
a housing at least partially surrounding the conductive touch member, a cylinder housing (172) at least surrounding a back portion (between the cylinder guard cover and the door surface when mounted) the housing being electrically isolated from the conductive touch member by at least a portion of the insulating arrangement; the guard cover and housing electrically isolated from one another by the insulator (156) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10].
Uyeda also specifically discloses that, in addition to use of the cylinder lock cover as a touch surface, any mechanical feature of the lockset, including but not limited to a cylinder guard, cylinder, keyway, handle, rose, or any other external or internal feature [Col. 6, 39-52].
Uyeda discloses a housing (172) adjacent to a guard housing (touch surface - 108) separated by an insulation element (156) and therefore the housing at least partially (along a rear side) surrounding the touch surface, according to a broad interpretation of “a housing at least partially surrounding the conductive touch member” as claim, but does not specifically teach this feature with respect to a narrower interpretation: “a housing at least partially surrounding an exposed portion of the conductive touch member” according to disclosed (but non-limited) embodiments of the invention.  This particular feature according to such interpretation was known in the art, however, and for example:
Heimann discloses a capacitive touch sensor [Title; Abstract; Fig 1-3; Para. 0008, 0010, 0024] and specifically disclosing a conductive touch element (20 and/or 24) connected electrically to a controller on a PCB (14) (through a 
Uyeda discloses that the guard cover (touch element) is electrically connected to the PCB through a conductive wave washer as an example, or that “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to the PCB….” but does not specifically disclose the connecting element to be a conductive screw which passes through a aperture in an insulating element. This was also known in the art and for example:
Koch discloses an operating device and method for an electrically adjustable table [Title; Abstract; Fig. 3; Col 1, 28-47; Col. 6; 41-50] and in particular an example in which a capacitive sensor (conducting surface –CS) is integrated into a table top as a laminate layer between a panel core (CM) and veneer or plastic coating (insulators –CT) and that a housing (HS), containing a circuit board (PCB) is mounted to the lower surface of the tabletop (TP) using a screw connection (SV) the screw establishing electrical connection between the conductive touch surface and the PCB [Fig. 7; Col. 7, 13-27] (see Fig. 7 reproduced previously with respect to the analysis for claim 1).

Consider claim 15 and as applied to claim 14:  The electronic lock of claim 14, wherein the translucent portion is formed of a non-conductive co-molded Polycarbonate. 

Heiman similarly discloses the use insulating elements (insulating element (26), opaque separating body (30) and light guide element (34)) which may perform a light pipe function] [Fig. 2-3; Para. 0034-0038].
Consider claim 18:  An electronic lock, Uyeda discloses a wireless electromechanical lock [Title; Abstract; Fig. 1-2; Col. 2, 21-46], comprising:
a latch assembly having a latch housing and a bolt movable between an extended position and a retracted position; a latch assembly (104) comprising a housing an bolt (124) that moves between retracted and extended positions [Fig. 1, 2; Col. 3, 30-46; Col. 6, 58-67];
a controller mounted to a circuit board, the circuit board being positioned within an interior cavity, the cavity being at least partially defined by the latch housing, a controller and a circuit board (PCB – 164) located within a cavity (154) in an exterior lock assembly (102) housing (174) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10], the controller being configured to electronically control movement of the bolt between the extended position and the retracted position; [Col. 3, 21-29];
an exposed conductive touch member, the conductive touch member being in electrical communication with the controller via a conductive screw; a cylinder guard cover (108) which acts as a touch surface and connected (electrical communication) to the PCB and touch control circuits through a wave washer  that connects the circuit board to the conductive touch member, Uyeda discloses that the guard cover (touch element) (108) is electrically connected to the PCB (164) through a conductive wave washer (166) as an example, or “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to the PCB….”  [Fig. 5; Col. 8, 56 to Col. 9, 10];
an insulating arrangement positioned between the conductive touch member and the circuit board, an insulator (156) and air gap (186) disposed between the cover guard (108) housing (172) and PCB (164), the insulator made of polycarbonate PC-110 and a translucent portion (162) also made of polycarbonate PC-110, disposed between a front cover (118), cover guard and the PCB [Fig. 3, 5, 7; Col. 7, 59 to Col. 8, 24; Col. 8, 56-66], the insulating arrangement including a body at least partially defining the interior cavity, the PCB within a cavity (158) formed at least in part by the translucent portion and insulating portion [Fig. 3, 5, 7] wherein the body defines an aperture configured to receive the conductive screw, wherein the conductive screw passes through the aperture in the insulating arrangement, and, [Fig. 5] wherein a first seal of the insulating arrangement surrounds the aperture; an O-ring (160) and a conductive wave washer (or conductive foam) to seal the translucent portion and within the housing and guard cover [Fig. 2, 5, 7, 10, 13, 15; Col. 8, 56 to Col. 9, 10]; and
a housing at least partially surrounding the conductive touch member, a cylinder housing (172) at least surrounding a back portion (between the cylinder guard cover and the door surface when mounted) the housing being electrically isolated from the conductive touch member by at least a portion of the insulating arrangement; the guard cover and housing electrically isolated from one another by the insulator (156) [Fig. 2-5, 10; Col. 8, 56 to Col. 9, 10].
Uyeda also specifically discloses that, in addition to use of the cylinder lock cover as a touch surface, any mechanical feature of the lockset, including but not limited to a cylinder guard, cylinder, keyway, handle, rose, or any other external or internal feature [Col. 6, 39-52].
Uyeda discloses a housing (172) adjacent to a guard housing (touch surface - 108) separated by an insulation element (156) and therefore the housing at least partially (along a rear side) surrounding the touch surface, according to a broad interpretation of “a housing at least partially surrounding the conductive touch member” as claim, but does not specifically teach this feature with respect to a narrower interpretation: “a housing at least partially surrounding an exposed portion of the conductive touch member” according to disclosed (but non-limited) embodiments of the invention.  This particular feature according to such interpretation was known in the art, however, and for example:
Heimann discloses a capacitive touch sensor [Title; Abstract; Fig 1-3; Para. 0008, 0010, 0024] and specifically disclosing a conductive touch element (20 and/or 24) connected electrically to a controller on a PCB (14) (through a 
Uyeda discloses that the guard cover (touch element) is electrically connected to the PCB through a conductive wave washer as an example, or that “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to the PCB….” but does not specifically disclose the connecting element to be a conductive screw which passes through a aperture in an insulating element. This was also known in the art and for example:
Koch discloses an operating device and method for an electrically adjustable table [Title; Abstract; Fig. 3; Col 1, 28-47; Col. 6; 41-50] and in particular an example in which a capacitive sensor (conducting surface –CS) is integrated into a table top as a laminate layer between a panel core (CM) and veneer or plastic coating (insulators –CT) and that a housing (HS), containing a circuit board (PCB) is mounted to the lower surface of the tabletop (TP) using a screw connection (SV) the screw establishing electrical connection between the conductive touch surface and the PCB [Fig. 7; Col. 7, 13-27] (see Fig. 7 reproduced previously with respect to the analysis for claim 1).

Consider claim 19 and as applied to claim 18:  The electronic lock of claim 18, wherein the first seal surrounds the aperture at a first side nearest the conductive touch member. Uyeda discloses the O-ring (160) (first seal) which abuts the guard cover surface (conductive member) and sealing the aperture between the guard cover and the light pipe insulating element (162) [Fig. 3-5].
Consider claim 20 and as applied to claim 18:  The electronic lock of claim 18, further comprising a second seal surrounding the aperture at a second side nearest the latch housing. Uyeda discloses a conductive wave washer or conductive foam (166) (second seal) which abuts the lower (second) side of the PCB (164) in a cavity (aperture) adjacent to the insulator (156) and housing (172) elements [Fig. 3-5].
Consider claim 21 and as applied to claim 18:  The electronic lock of claim 18, wherein the body is translucent and partially exposed adjacent to the conductive touch member. Uyeda discloses the light pipe element (body) (162), made from transparent or translucent polycarbonate, and configured to transmit indicator light, and exposed in part between the guard cover (108) (touch member) and front cover (118) elements [Fig. 5; Col. 8, 3-24].
Consider claim 22 and as applied to claim 1: The electronic lock of claim 1, wherein the conductive screw is a threaded mechanical fastener. 
Uyeda discloses that the guard cover (touch element) (108) is electrically connected to the PCB (164) through a conductive wave washer (166) as an example, or “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to the PCB….”  [Fig. 5; Col. 8, 56 to Col. 9, 10].
Uyeda does not specifically disclose a conductive screw, or that the screw is threaded.


    PNG
    media_image1.png
    284
    451
    media_image1.png
    Greyscale

Consider claim 23 and as applied to claim 1: The electronic lock of claim 1, wherein the conductive screw further comprises a conductive washer or a conductive plate. 
Uyeda discloses that the guard cover (touch element) (108) is electrically connected to the PCB (164) through a conductive wave washer (166) as an example, or “….the conductive medium could be a conductive foam, conductive tape, conductive grease, or any other mechanical device electrically connecting the touch surface of the lockset to the PCB….”  [Fig. 5; Col. 8, 56 to Col. 9, 10].
Uyeda does not specifically disclose a conductive screw.
Koch, however, specifically discloses the use of a conductive screw [Fig. 7; Col. 7, 13-27].



Response to Arguments
Applicant’s arguments filed on 22-March-2021  have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to an interview summary responsive to an interview conducted under an After-Final Consideration Pilot (AFCP) program and search [Remarks: page 7]: Results of a preliminary search directed to proposed claim amendments believed to overcome previously art, discovered at least one prior art reference [Heimann (US 2007/0103451 A1)] which teaches the proposed elements. The Applicant, in response, has amended independent claims 1, 14 and 18 to specify a conductive screw as an electrical connecting element, and where such a screw is not specifically taught by previously cited references.  An additional search has been conducted, specifically with respect to a conductive screw as a connecting element in response to the present amendment and request for continued examination.  A new rejection of the amended claims has been made in this Office action.
Consider Applicant’s remarks with respect to objections may to claim 18 for informalities [Remarks: page 7] Applicants amendment of the claim obviates the objection, which has been withdrawn.
Consider Applicant’s remarks with respect to rejection of claims 1-5, 8-15, and 18-24 under 35 USC §103 over Uyeda (US 9,024,759 B2) and Heimann (US 2009/0107829 A1) [Remarks: 7-9]:
Regarding independent claim 1:  Applicant’s arguments, in summary, art that Uyeda and Heimann fail to disclose or suggest the specific use of a conductive 
Regarding independent claim 14: Claim 14 has been amended in similar manner as for claim 1, and the same argument is presented.  This claim is also now rejected under 35 USC §103 over Uyeda, Heimann and Koch, rendering those arguments moot.
Regarding independent claim 18: Claim 18 has also been amended in similar manner as for claim 1, and similar arguments are presented.  This claim is also now rejected under 35 USC §103 over Uyeda, Heimann and Koch, rendering those arguments moot.
Regarding claims 2-5, 8-14, 15 and 19-23: No arguments have been presented with respect to these claims.  These claims are also now rejected under 35 USC §103 over Uyeda, Heimann and Koch, based on the new rejections of base claims 1, 14 and 18, and on the particular citations and analysis presented for each in this Office action.
Regarding claim 24: Argument with respect to this claim is moot, the claim is cancelled by the Applicant.
Consider Applicant comments with respect to Ridenour (US 9,933,469) and Heimann (US 2007/0103451 A1) references: These references were cited by the Examiner with respect to the Advisory action of 9-March-2021. Applicant’s 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hallett (U.S. Patent Application Publication # US 2017/0116801 A1) disclosing an access control device.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached at 11:00 AM to 8:00 PM EST/EST on Monday and Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/STEPHEN R BURGDORF/Examiner, Art Unit 2684